Citation Nr: 1434318	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  12-14 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected left epididymitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to January 1967.  This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  Special monthly compensation (SMC) based on loss of use of a creative organ was denied therein.  The Veteran appealed this determination.  He testified before the undersigned Veterans Law Judge at a video conference hearing in October 2012.  

At this time, the Board has recharacterized the sole appellate issue comprising this matter from SMC based on loss of use of a creative organ to one of service connection for erectile dysfunction.  This recharacterization is undertaken because SMC based on loss of use of a creative organ is compensation payable for a service-connected disability independent of the basic compensation payable for that disability.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a)(1).  There accordingly must be a service-connected disability before consideration of SMC is proper.  The Veteran does not contend that his service-connected left epididymitis has resulted in loss of use of a creative organ.  Rather, he contends that this service-connected disability caused erectile dysfunction which has resulted in loss of use of a creative organ.  The following determination is based on review of the Veteran's paper and electronic claims files.

FINDING OF FACT

The Veteran has erectile dysfunction which is not directly related to his service but is related to his left epididymitis which resulted from service and is service-connected.

CONCLUSION OF LAW

The criteria for entitlement to service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

Before addressing the merits, the Board notes that VA has a duty to notify a claimant about substantiating and a duty to assist a claimant in substantiating his entitlement to one or more VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Discussion of these duties is not necessary here, however, because service connection for erectile dysfunction is granted.  The Veteran is deemed entitled to the sole benefit sought, in other words.  It follows that any errors made regarding the aforementioned duties as they concern his claim of entitlement to this benefit were harmless.  It further follows that any errors made during the October 2012 hearing were harmless.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Service Connection

Service connection means that the facts, shown by evidence, establish that an injury or disease resulting in disability was incurred in service, or if preexisting service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish service connection, there generally must be a current disability, the in-service incurrence or aggravation of an injury or disease, and a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.  Service connection also may be established for any disease diagnosed after separation from service if it was incurred in service.  38 C.F.R. § 3.303(d).

Manifestation of the same chronic disease during and after service may be service-connected unless there is an intercurrent cause.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology after service is needed if the disease was noted but not chronic during service or where the chronic determination is questionable.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  A rebuttable presumption of service connection exists when there was at least 90 days of active duty during a period of war or after December 31, 1946, and the chronic disease manifested, whether or not it was diagnosed, to a compensable degree within the first post-service year.  38 U.S.C.A. §§ 1112(a), 1113, 1153; 38 C.F.R. §§ 3.307(a, c, d), 3.309(a); Smith v. Shinseki, 24 Vet. App. 40 (2010).

Secondary service connection means that a nonservice-connected disability was incurred because of or aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  In other words, there must be a current nonservice-connected disability and an incurrence or aggravation nexus between it and a service-connected disability.  Aggravation means a permanent worsening beyond natural progression.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  The baseline level of disability pre-aggravation must be compared to the current level of disability.  38 C.F.R. § 3.310(b).  Compensation may be paid only for the degree of disability attributable to aggravation.  Id.; Allen, 7 Vet. App. at 439.

All the evidence must be reviewed, but only the most salient must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Evidence found to be persuasive or unpersuasive must be identified, and reasons must be provided for rejecting any evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence regarding any point, the claimant is afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

To be current, a disability must be present near or at the time a claim is filed or at any time during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran filed the instant claim in August 2009.  Prior thereto, he reported interference with his ability to have sexual relations with his wife.  He specifically reported that he could achieve and maintain an erection only sometimes.  J.R., his wife, confirmed this.  Of note in this regard is that they had two children after marrying in or around 1984.  After August 2009, the Veteran reported with confirmation from J.R. that he no longer could achieve and maintain an erection at all.  Both the Veteran and J.R. are lay persons because there is no indication that either has a medical background.

A lay person is competent to diagnose a condition if competent to identify it, reporting a contemporaneous medical diagnosis, or describing symptoms that support a later medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Flat feet, certain skin ailments, tinnitus, and varicose veins are simple enough for lay identification.  Jandreau, 492 F.3d at 1372; Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398 (1995).  Erectile dysfunction is similarly simple.  Further, erectile dysfunction was diagnosed at a March 2010 VA QTC medical examination and in a March 2011 VA treatment record apparently based solely on the reports of the Veteran.

As such, erectile dysfunction as a current disability is shown.  Erectile dysfunction is not recognized by VA as a chronic disease.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  Service connection thus cannot be based on chronicity or continuity of symptomatology, and it cannot be presumed.  It rather must be established.  With respect to service connection in general, service treatment records are silent for erectile dysfunction.  The Veteran does not contend to the contrary.  Of final note is that no positive medical opinion, whether VA or otherwise, has been rendered that his erectile dysfunction is related to his service notwithstanding the lack of documentation of such at that time.  There also is no negative medical opinion.  Indeed, no medical opinions whatsoever have been rendered about service connection in general.

This is because the Veteran reports that, following service which ultimately resulted in his receipt of service connection for left epididymitis, he has had more and more trouble achieving and maintaining an erection.  J.R. confirms the same at least as of the time they married in or around 1984.  The Veteran's reports are competent lay evidence because he is recounting personal experience, and J.R.'s because she is recounting personal observations.  Layno v. Brown, 6. Vet. App. 465 (1994).  Their reports also are credible because none of the assessment factors in this regard, like interest, inconsistency, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor, are significant.  Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  

The Veteran and J.R. thus believe that his erectile dysfunction is attributable to his service-connected left epididymitis.  Lay evidence sometimes can confirm such a nexus.  Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  However, whether there exists a nexus here falls outside the province of a lay person.  It rather is a medical question.  The genitourinary system indeed is complex, there are many causes of erectile dysfunction, and a number of years have passed since the Veteran's service.  Only those with a medical background are competent where the determinative issue is medical.  Jones v. West, 12 Vet. App. 460 (1999).  Therefore, the Veteran and J.R. not competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Their credibility thus need not be addressed.

As to medical opinions about secondary service connection, the Veteran reports that numerous VA medical professionals believe there is some sort of nexus between his service-connected left epididymitis and his erectile dysfunction because both involve the same area of his body. Such belief unfortunately is not reflected in the VA treatment records. A lay person's account of what a medical professional purportedly told him is not medical evidence [Robinette v. Brown, 8 Vet. App. 69 (1995)] but there are four medical opinions of record. One opinion is negative, one opinion is largely neutral, and the other two opinions are somewhat positive.

It was opined by a VA physician in December 2011 that a nexus between the Veteran's erectile dysfunction and his service-connected left epididymitis is less likely than not.  A QTC physician under contract with VA concluded at the March 2010 medical examination an opinion could not be rendered without resorting to mere speculation.  Yet this same physician classified the Veteran's erectile dysfunction as a residual or sequela of his service-connected left epididymitis at a September 2008 VA QTC medical examination.  The March 2011 VA treatment record, authored by a physician, finally essentially includes an assessment that the Veteran has had progressively worsening penile function for more than 40 years.

To assess a medical opinion, factors include the professional's qualifications and review of the evidence, scope of the examination, accuracy of any factual premises relied upon, degree of certainty in the opinion, and rationale offered for it.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Prejean v. West, 13 Vet. App. 444 (2000); Ardison v. Brown, 6 Vet. App. 405 (1994); Reonal v. Brown, 5 Vet. App. 458 (1993).  Each of the opinions here was rendered with certainty, and there is no indication of any inaccurate factual premise.  All those involved, as physicians, has adequate qualifications.  Evidence was reviewed only by the December 2011 VA physician, but there was no examination then.  Examinations by the QTC physician occurred in March 2010 and September 2008, while the March 2011 VA physician also conducted one.

That leaves the rationale offered for each opinion.  The March 2011 VA physician noted that the cause of erectile dysfunction is multifactorial and usually cannot be narrowed to one, that erectile dysfunction has not been linked to epididymitis, and that the most likely cause here was Peyronie's as found in an April 2008 VA treatment record.  As such, the physician contradicted himself by stating that one cause usually cannot be identified but proceeding to do just that.  No explanation for this contradiction was provided.  The QTC physician noted in March 2010 only that there is no known association between erectile dysfunction and epididymitis.  It is unclear why this supports the conclusion that an opinion would be speculative instead of a negative opinion, and no explanation was provided.  Such is required even for this conclusion.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

In September 2008, the QTC physician did not provide any rationale or explanation for classifying erectile dysfunction as a product of epididymitis.  That this physician provided differing opinions then and in March 2010 further is quite curious.  The March 2011 VA physician finally did not provide any rationale or explanation for finding progressively worsening penile function for more than 40 years following service resulting in service connection for left epididymitis.  Yet the rationale, the Veteran's reports, otherwise is clear.  It is reiterated that these reports are competent as well as credible.  There, in sum, is a significant factor weighing against each of the opinions except that from the March 2011 VA physician.  

In sum, the March 2011 VA physician's opinion and the reports from the Veteran and J.R. is the most persuasive evidence.  Taking all the evidence into account but according far more weight to the most persuasive evidence, he is entitled to service connection for erectile dysfunction as secondary to service-connected left epididymitis.  This determination is based on the preponderance of the evidence, so there is no need to afford the Veteran the benefit of the doubt.  The most persuasive evidence indeed is positive whereas the other evidence is either negative and neutral.  The grant herein will be effectuated in a rating decision to be issued by the RO.  SMC based on loss of use of a creative organ also should be considered and, if warranted, awarded in that rating decision.


ORDER

Service connection for erectile dysfunction is granted (with SMC based on loss of use of a creative organ to be considered and awarded, if warranted, in the rating decision effectuating this grant).



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


